DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 28 July 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  This action is made final.
Claim Status
3. 	Claims 1, 4, 11, 13, 14, and 20-33 are pending and have been examined herein. 

	New Claim Rejections - 35 USC § 112(b) - Indefiniteness
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 13, 14, and 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4, 11, 13, 14, and 20-33 are indefinite over the recitation of “ prior to the treatment” because “the treatment” lacks proper antecedent basis. While the claims previously recites a step of administering an antibody or antigen-binding portion thereof, the claims do not previously specifically refer more generally to a treatment.
Claim 4 is dependent on canceled claim 3 and is therefore “incomplete.” See MPEP 608.01(n)(V).  This rejection may be obviated by amendment of claims 64 and 65 to depend from claim 1, rather than claim 3.
	
	Maintained / Modified Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 11, 13, 14, and 20-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, and 16-21 of copending Application No. 16/756,157  (reference application) in view of Garon et al (NEJM. 2015. 372: 2018-2028). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘157 are both inclusive of methods of treating a subject afflicted with a tumor (small cell lung cancer in the claims of ‘157) comprising administering to the subject an antibody or antigen-binding portion thereof that binds to a PD-1 receptor and inhibits PD-1 activity – i.e., an anti-PD-1 antibody – alone or together with an anti-CTLA-4 antibody, wherein the tumor burden is determined by sequencing the genes of present claim 1. 
The claims of ‘157 recite that the tumor has a tumor mutation burden of at least 10 mutations per megabase of genome sequenced or a TMB score of at least 210, whereas the present claims recite that the tumor has a TMB status of at least 243 genetic alterations. However, a tumor having at least 10 mutations per megabase sequenced of the genome would be expected to include at least 243 mutations in the 315 genes given the length of the genes and number of genes.  Thus, in the absence of evidence to the contrary, the claims of ‘157 encompass methods in which the tumor mutation burden is at least 243 genetic alterations. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the treatment method of ‘157 to tumors having additional genetic alterations, including 243 genetic alterations in the recited genes, since the claims of ‘157 recite the need to treat tumors having a high TMB status. 
Further, the claims of ‘157 do not specify that the tumor has greater than or equal to 50% PD-L1 expression.
However, Garon teaches the results of a study on the correlation between PD-L1 protein expression levels and responsiveness to the anti-PD-1 antibody of Pembrolizumab (p. 2019-2020). Garon (p. 2025, col. 1) reports that:
“The analysis of PD-L1 expression permitted the identification of patients with an enhanced likelihood of a response to pembrolizumab. A proportion score of at least 50% was associated with a higher response rate and longer progression-free and overall survival than was a proportion score of less than 50% in both previously untreated patients and previously treated patients, which indicates that this is a subgroup of patients in whom the PD-L1 pathway can be successfully targeted.”

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘157 so as to have administered the anti-PD-1 antibody to those patients having a high tumor burden status and expression of PD-L1 in at least 50% of the tumor cells since Garcon teaches that patients with a score of at least 50% expression of PD-L1 are more responsive to anti-PD-1 antibody therapy.
Regarding present claim 4, the claims of ‘157 are also inclusive of methods wherein the mutations are somatic, nonsynonymous, or missense mutations or base pair substitutions, insertions, deletions, CNAs and/or rearrangements (see claim 4 of ‘157). Regarding present claims 20 and 21, the claims of ‘157 are also inclusive of methods wherein the anti-PD1 antibody is administered at a dosage of 240 mg once every two weeks or 480 mg once every 4 weeks (e.g. claim 12 of ‘157).
Regarding present claims 26-28, the claims of ‘157 are limited to methods in which the tumor is a small-cell lung cancer. The claims of ‘157 do not recite that the tumor is NSCLC having a squamous or non-squamous histology. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of ‘157 to other types of tumors, including NSCLC tumors having a squamous or non-squamous histology since Garon teaches the effective treatment of NSCLCs with anti-PD-1 antibody therapy.
Regarding present claims 30-33, the claims of ‘157 are also inclusive of methods in which the biological sample in which the genetic alterations are measured is a blood, serum, plasma, exoRNA, ctDNA or cfDNA sample or a tissue biopsy sample (see claim 18 of ‘157), which tissue biopsy sample conventionally includes formalin-fixed, paraffin-embedded tumor tissue and fresh-frozen tumor tissue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. Claims 1, 4, 11, 13, 14, and 20-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/044,163  (reference application), in view of Garon et al (NEJM. 2015. 372: 2018-2028). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘163 are both inclusive of methods of treating a subject afflicted with a tumor (non-small cell lung cancer in the claims of ‘163) comprising administering to the subject an antibody or antigen-binding portion thereof that binds to a PD-1 receptor and inhibits PD-1 activity – i.e., an anti-PD-1 antibody – together with an anti-CTLA-4 antibody, wherein the tumor has a tumor mutation burden of at least 10 mutations per megabase of genome sequenced and wherein the tumor burden is determined by sequencing the genes of present claim 1. 
The claims of ‘163 recite that the tumor has a tumor mutation burden of at least 10 mutations per megabase of genome sequenced, whereas the present claims recite that the tumor has a TMB status of at least 243 genetic alterations. However, a tumor having at least 10 mutations per megabase sequenced would be expected to have a tumor having at least 243 mutations in the 315 genes assayed given the length of the genes and number of genes.  Thus, in the absence of evidence to the contrary, the claims of ‘163 encompass methods in which the tumor mutation burden is at least 243 genetic alterations. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the treatment method of ‘163 to tumors having additional genetic alterations, including 243 genetic alterations in the recited genes, since the claims of ‘163 recite the need to treat tumors having a high TMB status. 
Further, the claims of ‘163 do not specify that the tumor has greater than or equal to 50% PD-L1 expression.
However, Garon teaches the results of a study on the correlation between PD-L1 protein expression levels and responsiveness to the anti-PD-1 antibody of Pembrolizumab (p. 2019-2020). Garon (p. 2025, col. 1) reports that:
“The analysis of PD-L1 expression permitted the identification of patients with an enhanced likelihood of a response to pembrolizumab. A proportion score of at least 50% was associated with a higher response rate and longer progression-free and overall survival than was a proportion score of less than 50% in both previously untreated patients and previously treated patients, which indicates that this is a subgroup of patients in whom the PD-L1 pathway can be successfully targeted.”

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘163 so as to have administered the anti-PD-1 antibody to those patients having a high tumor burden status and expression of PD-L1 in at least 50% of the tumor cells since Garcon teaches that patients with a score of at least 50% expression of PD-L1 are more responsive to anti-PD-1 antibody therapy.
Regarding present claim 4, the claims of ‘163 are also inclusive of methods wherein the mutations are somatic, nonsynonymous, or missense mutations or base pair substitutions, insertions, deletions, CNAs and/or rearrangements (see claim 4 of ‘163). Regarding present claims 20 and 21, the claims of ‘163 are also inclusive of methods wherein the anti-PD1 antibody is administered at a dosage of 240 mg once every two weeks or 480 mg once every 4 weeks (e.g. claim 12 of ‘157).
Regarding present claims 30-33, the claims of ‘163 are also inclusive of methods in which the biological sample in which the genetic alterations are measured is a blood, serum, plasma, exoRNA, ctDNA or cfDNA sample or a tissue biopsy sample (see claim 6 of ‘163), which tissue biopsy sample conventionally includes formalin-fixed, paraffin-embedded tumor tissue and fresh-frozen tumor tissue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Response to remarks regarding the obviousness-type double patenting rejections:
The response states that the present application has an earlier effective filing date than both the '157 application and the '163. It is further stated that “Applicant respectfully requests that the Examiner hold the present provisional rejections in abeyance until otherwise patentable subject matter is identified, at which point the provisional rejections can be withdrawn.”
Applicant’s comments have been fully considered. However, rejections are not held in abeyance and the present claims are not otherwise in condition for allowance. The rejections are maintained for the reasons set forth above.
New Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 11, 22, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (Cancer Immunol Res. 26 Sept 2016. 4(11): 959-967 and Supplemental Tables and Figures), as evidenced by the specification at e.g. para [0184] and Table 2) in view of Gacon et al (NEJM. 19 April 2015. 372: 2018-2028).
	Johnson et al teaches a method of treating a tumor in a subject in need thereof comprising administering an anti-PD-1 antibody, including nivolumab or pembrolizumab,  to the subject, wherein the subject has a high tumor mutational burden (TMB) status, such as a TMB of at least 37 or 39 or 45 mutations per megabase of genome sequenced (see e.g. abstract, p. 960, col. 1, and Table 1). It is reported that patients having a high TMB have a more favorable outcome to anti-PD-1 immunotherapy (e.g. abstract, p. 961, col. 1 and p, 964 “Discussion” and Table 2). Johnson states “We thus divided patients into high (>23.1 mutations/MB), intermediate (3.3–23.1 mutations/MB), and low (<3.3 mutations/MB) mutation load groups. Using these thresholds, we observed superior objective response rates (ORR) in the high mutational load group, followed by intermediate and low groups (82% vs. 36% vs. 10% response rate; χ2P = 0.003; Table 2).” (p. 961, col. 1).
	Johnson teaches that TMB was determined using the FoundationOne® assay (p. 960 “NGS and The Cancer Genome Atlas (TCGA) analysis”). As evidenced by para [0184] and Table 2 of the specification, the FoundationOne® assay sequences the genes set forth in Table 2 to detect genomic alterations, including base substitutions, insertions, deletions, copy number alterations and rearrangements in the genes. Thus, the method of Johnson is one in which the TMB status of the tumors was determined by sequencing each of the 315 genes listed in Table 2 of the specification (i.e., the elected combination of genes). Note that the specification is cited only to establish what is inherent to the method of Johnson. 
	Johnson teaches that the TMB status of the subject was measured prior to treatment (e.g. p. 960, col. 1 and Supplementary Table 1). 
Regarding the recitation that the TMB status is determined to be at least 243 genetic alterations as measured by the genomic profiling assay, Johnson does not teach this limitation. However, Johnson does teach that the subjects treated with the anti-PD-1 antibody included subjects having a TMB of at least 37 or 39 or 45 mutations per megabase and at least 315 genes were sequenced. Given that the genomic profile comprises 315 genes and given the length of the genes, subject having 45 mutations per megabase sequenced would be expected to have at least 243 genetic alterations in the 315 genes assayed.  Thus, in the absence of evidence to the contrary, the methods of Johnson are considered to encompass methods in which the tumor mutation burden is at least 243 genetic alterations. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the treatment method of Johnson to tumors having additional genetic alterations, including 243 genetic alterations in the recited genes, since Johnson teaches the effectiveness of treating tumors having a high TMB status with an anti-PD-1 antibody. 
Additionally, Johnson states that “PD-L1 expression by tumor or immune cells is linked with treatment response” (p. 959, col. 1), but does not teach that the tumor has greater than or equal to 50% PD-L1 expression.
However, Garon teaches the results of a study on the correlation between PD-L1 protein expression levels and responsiveness to the anti-PD-1 antibody of Pembrolizumab (p. 2019-2020). Garon (p. 2025, col. 1) reports that:
“The analysis of PD-L1 expression permitted the identification of patients with an enhanced likelihood of a response to pembrolizumab. A proportion score of at least 50% was associated with a higher response rate and longer progression-free and overall survival than was a proportion score of less than 50% in both previously untreated patients and previously treated patients, which indicates that this is a subgroup of patients in whom the PD-L1 pathway can be successfully targeted.”

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johnson so as to have administered the anti-PD-1 antibody to patients having both a high tumor burden status and expression of PD-L1 in at least 50% of the tumor cells since Garcon teaches that patients with a score of at least 50% expression of PD-L1 are highly likely to be responsive to anti-PD-1 antibody therapy.
 	Regarding claim 11, Johnson teaches that the patients administered the anti-PD-1 antibody were melanoma patients (e.g. p. 960, col. 1).
	Regarding claims 25-28, Johnson teaches that the greater number of somatic mutations are correlated with therapeutic efficacy in cancers other than melanoma, including NSCLC (p. 959, col. 2).  Johnson (p. 966) states “We suggest
that testing of mutational load by this rigorously validated approach can improve treatment decision-making, allow more rational use of costly agents, and enhance this new era of precision immunotherapy.” Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Johnson to NSCLC, including both NSCLC having a squamous histology and NSCLC having a non-squamous histology, in order to have effectively treated the additional tumor type of NSCLC in those patients identified as having a high mutation burden.
	Regarding claims 29-31, Johnson teaches detecting the genetic alterations in the genes in biological samples that are formalin-fixed, paraffin-embedded tumor tissue samples (p. 960, col. 1).
8. Claims 13-14, 20, 21 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al, as evidenced by the specification at e.g. para [0184] and Table 2), in view of Gacon et al and further in view of Centene Corporation (“Clinical Policy: Nivolumab (Opdivo)” 07 Jan 2015, available via URL:  <healthnet.com/static/general/unprotected/html/national/pa_guidelines/2306.pdf >).
The teachings of Johnson and Garon are presented above. Johnson teaches that the patients were administered the anti-PD-1 antibody therapy of nivolumab, but does not teach the dosage and frequency of administration. Thereby, Johnson does not specifically teach that nivolumab is administered to the patients having melanoma at a dosage of 240 mg every 2 weeks or 480 mg every 4 weeks .
However, Centene Corporation provides clinical information on the use of the anti-PD-1 antibody nivolumab and its use for the treatment of tumors, including melanoma. It is disclosed that patients having melanoma should be treated by administering a dose of nivolumab of 240 mg every 2 weeks or 480 mg every 4 weeks (see p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johnson so as to have specifically administered nivolumab to the melanoma patients at a dosage of 240 mg every 2 weeks or 480 mg every 4 weeks since Centene Corporation teaches that this is a conventional dosage of nivolumab to be administered to patients to effectively treat melanoma. 9.  Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (Cancer Immunol Res. 26 Sept 2016. 4(11): 959-967 and Supplemental Tables and Figures), as evidenced by the specification at e.g. para [0184] and Table 2), in view of Garon et al and further in view of Foundation Medicine. 03 May 2016. Available via URL: <foundationmedicine.com/press-releases/07936a8f-b1e6-4fb5-a4a8-26c909f684c5>, 5 pages).
The teachings of Johnson and Garon are presented above. In particular, Johnson teaches performing the FoundationOne genetic profiling assay on tissue biopsy samples to determine the tumor mutation burden. The combined references do not teach assaying ctDNA / a liquid biopsy to determine the tumor burden.
However,  Foundation Medicine teaches that at the Annual Meeting of the Advances in Genome Biology and Technology (AGBT) in February 2016 it was reported that methods that assay for genomic alterations in ctDNA were concordant with FoundationOne assays which detect genomic alterations in tissue biopsies. It is further stated that a study, of which the results were reported in April 2016, compared the detection of alterations from patient-matched ctDNA and FFPE biopsies across more than 200 samples from lung, breast and other cancers. The article states “This rigorous analytic validation study demonstrated ≥99 percent sensitivity in the detection of alterations present in blood at low frequency with a very low rate of false positives, realizing the potential of ctDNA-based molecular profiling for the management of patients with cancer. In 48 clinical ctDNA samples, 95 alterations of all classes were 100 percent confirmed by orthogonal testing.” It is also stated that this assay is “an analytically validated and accurate blood-based circulating tumor DNA (ctDNA) assay that provides patients and oncologists with a new option for comprehensive genomic profiling when a tissue biopsy is not feasible or when tissue is not available.”
In view of the teachings of Foundation Medicine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Johnson using ctDNA obtained from blood samples in order to have provided the advantage that blood samples can be obtained in a non-invasive manner and the advantage set forth by Foundation medicine that ctDNA is particularly helpful sample type in those situations in which a tissue biopsy is not feasible or available.  
10. Claim(s) 1, 4, 11, 22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderbilt-Ingram Cancer Center (Study NCT03023904, “Nivolumab in Treating Patients With Stage IV or Recurrent Lung Cancer With High Mutation Loads” 13 January 2017, 4 pages, available at ClinicalTrials.gov at URL : <clinicaltrials.gov/ct2/show/record/NCT03023904>), as evidenced by the specification at e.g. para [0184] and Table 2), in view of Gacon et al (NEJM. 19 April 2015. 372: 2018-2028).
	Vanderbilt-Ingram Cancer Center discloses the clinical trial  NCT03023904 which is a method of treating a tumor in subjects having stage IV or recurrent lung cancer  comprising administering the anti-PD-1 antibody of nivolumab to the subjects, wherein the subjects have a tumor mutational burden (TMB) status of > 20 mutations / MB (megabase).  
	It is stated that TMB is determined using the FoundationOne® assay (e.g. “Mutation load determined by FoundationOne of >= 20 mutations/MB tested on archival tumor sample; the mutation load metric will be displayed on the FoundationOne report for all participating sites as "tumor mutation burden (TMB) - high" or may be obtained from Foundation Medicine from older reports using the Insights Portal, which will be available to all participating sites, or by emailing Foundation Medicine” – p. 3). As evidenced by para [0184] and Table 2 of the specification, the FoundationOne® assay sequences the genes set forth in Table 2 to detect genomic alterations, including base substitutions, insertions, deletions, copy number alterations and rearrangements in the genes. Thus, the method of Vanderbilt-Ingram Cancer Center is one in which the TMB status of the tumors was determined by sequencing each of the 315 genes listed in Table 2 of the specification (i.e., the elected combination of genes). Note that the specification is cited only to establish what is inherent to the method of Vanderbilt-Ingram Cancer Center. 
	Vanderbilt-Ingram Cancer Center teaches that the TMB status of the subject is measured prior to treatment (e.g. p. 2 and 3). 
Regarding the recitation in the claims that the TMB status is determined to be at least 243 genetic alterations as measured by the genomic profiling assay, Vanderbilt-Ingram Cancer Center does not teach this limitation. However, Vanderbilt-Ingram Cancer Center does teach that the subjects treated with the anti-PD-1 antibody included subjects having a TMB of at least 20 mutations per megabase in the least 315 genes that were sequenced. Given that the genomic profile comprises 315 genes and given the length of the genes, subject having 45 mutations per megabase sequenced would be expected to have at least 243 genetic alterations in the 315 genes assayed.  Thus, in the absence of evidence to the contrary, the methods of Vanderbilt-Ingram Cancer Center are considered to encompass methods in which the tumor mutation burden is at least 243 genetic alterations. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the treatment method of Vanderbilt-Ingram Cancer Center to tumors having additional genetic alterations, including 243 genetic alterations in the recited genes, since Vanderbilt-Ingram Cancer Center teaches treating tumors having a high TMB status with an anti-PD-1 antibody. 
Additionally, Vanderbilt-Ingram Cancer Center (p. 3) teaches determining PD-L1 expression levels by immunohistochemistry in samples obtained from subjects in the study, but does not teach that the tumor has greater than or equal to 50% PD-L1 expression.
However, Garon teaches the results of a study on the correlation between PD-L1 protein expression levels and responsiveness to the anti-PD-1 antibody of Pembrolizumab (p. 2019-2020). Garon (p. 2025, col. 1) reports that:
“The analysis of PD-L1 expression permitted the identification of patients with an enhanced likelihood of a response to pembrolizumab. A proportion score of at least 50% was associated with a higher response rate and longer progression-free and overall survival than was a proportion score of less than 50% in both previously untreated patients and previously treated patients, which indicates that this is a subgroup of patients in whom the PD-L1 pathway can be successfully targeted.”

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johnson so as to have administered the anti-PD-1 antibody to patients having both a high tumor burden status and expression of PD-L1 in at least 50% of the tumor cells since Garcon teaches that patients with a score of at least 50% expression of PD-L1 are highly likely to be responsive to anti-PD-1 antibody therapy.
	Regarding claim 11, Vanderbilt-Ingram Cancer Center teaches that the subjects administered the anti-PD-1 antibody include subjects having lung cancer (see, e.g. title and p. 3).	
	Regarding claims 25-28, Vanderbilt-Ingram Cancer Center teaches that the subjects in the study included subjects with NSCLC with squamous or non-squamous histology (p. 3).
11. Claims 13-14, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderbilt-Ingram Cancer Center (Study NCT03023904, “Nivolumab in Treating Patients With Stage IV or Recurrent Lung Cancer With High Mutation Loads” 13 January 2017, 4 pages, available at ClinicalTrials.gov at URL : <clinicaltrials.gov/ct2/show/record/NCT03023904>), as evidenced by the specification at e.g. para [0184] and Table 2), in view of Gacon, and further in view of Centene Corporation (“Clinical Policy: Nivolumab (Opdivo)” 07 Jan 2015, available via URL: < healthnet.com/static/general/unprotected/html/national/pa_guidelines/2306.pdf >).
The teachings of Vanderbilt-Ingram Cancer Center are presented above. Therein, it is stated that the patients receive nivolumab over 30 minutes on day 1 and the courses repeat every 2 weeks (p. 2). Vanderbilt-Ingram Cancer Center does not specifically teach treating the patients with NSCLC with 240 mg of nivolumab every 2 weeks.
However, Centene Corporation provides clinical information on the use of the anti-PD-1 antibody nivolumab and its use for the treatment of tumors, including NSCLC, as well as melanoma and renal cell carcinoma. It is disclosed that NSCLC patients, as well as melanoma and renal cell carcinoma patients should be administered a dose of nivolumab of 240 mg every 2 weeks or 480 mg every 4 weeks (see p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vanderbilt-Ingram Cancer Center so as to have specifically administered the anti-PD-1 antibody of nivolumab to the patients having NSCLC at a dosage of 240 mg every 2 weeks since Centene Corporation teaches that this is a conventional dosage of nivolumab to be administered at the frequency of every 2 weeks for the treatment of NSCLC. 
12.   Claims 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderbilt-Ingram Cancer Center (Study NCT03023904, “Nivolumab in Treating Patients With Stage IV or Recurrent Lung Cancer With High Mutation Loads” 13 January 2017, 4 pages, available at ClinicalTrials.gov at URL : <clinicaltrials.gov/ct2/show/record/NCT03023904>), as evidenced by the specification at e.g. para [0184] and Table 2), in view of Gacon, and further in view of Foundation Medicine. 03 May 2016. Available via URL: <foundationmedicine.com/press-releases/07936a8f-b1e6-4fb5-a4a8-26c909f684c5>, 5 pages).
The teachings of Vanderbilt-Ingram Cancer Center and Garon are presented above. In particular, Vanderbilt-Ingram Cancer Center teaches that mutation load is determined by performing the FoundationOne genetic profiling assay (p. 2), but does not teach the type of sample used in the assay. 
However,  Foundation Medicine teaches that at the Annual Meeting of the Advances in Genome Biology and Technology (AGBT) in February 2016 it was reported that methods that assay for genomic alterations in ctDNA were concordant with FoundationOne assays which detect genomic alterations in tissue biopsies. It is further stated that a study, of which the results were reported in April 2016, compared the detection of alterations from patient-matched ctDNA and FFPE biopsies across more than 200 samples from lung, breast and other cancers. The article states “This rigorous analytic validation study demonstrated ≥99 percent sensitivity in the detection of alterations present in blood at low frequency with a very low rate of false positives, realizing the potential of ctDNA-based molecular profiling for the management of patients with cancer. In 48 clinical ctDNA samples, 95 alterations of all classes were 100 percent confirmed by orthogonal testing.” It is also stated that this assay is “an analytically validated and accurate blood-based circulating tumor DNA (ctDNA) assay that provides patients and oncologists with a new option for comprehensive genomic profiling when a tissue biopsy is not feasible or when tissue is not available.”
Regarding claims 30 and 31, in view of the teachings of Foundation Medicine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Vanderbilt-Ingram Cancer Center using FFPE samples when available because this was a conventional sample type used to perform the FoundationOne assay to determine the tumor mutation burden. 
Further, regarding claims 32 and 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Vanderbilt-Ingram Cancer Center using ctDNA obtained from blood samples in order to have provided the advantage that blood samples can be obtained in a non-invasive manner and the advantage set forth by Foundation medicine that ctDNA is particularly helpful sample type in those situations in which a tissue biopsy is not feasible or available.  Response to remarks regarding the prior art rejections:
The response states “the tumor has greater than or equal to 50% PD-L1 expression, and wherein the tumor is identified as having a TMB status of at least 243 genetic alterations as measured by a genomic profiling assay consisting of the genes listed in Table 2 of the as-filed specification; wherein the TMB status of the subject is measured prior to the treatment.”
Regarding the amendments to the claims, Gacon has been cited to address the limitation that the tumor has greater than or equal to 50% PD-L1 expression. The rejections have also been modified to address the limitation that the tumors that are treated have a TMB of at least 243 genetic alterations as measured by the genomic profiling assay.
The response argues that “A person of ordinary skill in the art would therefor have had no reason to modify the alleged disclosure of any of Johnson, NCT03023904, and Centene in such a way as to arrive at the claimed method. Nor would a skilled artisan have any reason to believe that such a method would be effective in treating a tumor in a subject in view of the disclosures of any one or more of Johnson, NCT03023904, and Centene.”
However, a person of ordinary skill in the art would have been motivated to have treated subjects with the anti-PD-1 antibody because the Johnson and NCT03023904 teach treating subjects with a high tumor mutation burden with the anti-PD-1 immunotherapy. Further, a person of ordinary skill in the art would have been motivated to have treated subjects with tumors having at least a 50% PD-L1 expression with the anti-PD-1 antibody since Gacon teaches that tumors with expression levels of PD-L1 equal to or greater than 50% are more responsive to anti-PD-1 antibody therapy.
The response states:
 “The present specification provides data showing that administration of an anti- PD-1 antibody to patients having a tumor with both a high TMB score and at least 50% tumor PD-L1 expression yielded a higher overall response rate (ORR = 75%) as compared to patients having (i) a high TMB score and low PD-L1 expression (ORR = 32%), (ii) a low TMB score and at least 50% tumor PD-L1 expression (ORR = 34%), and (iii) a low TMB score and low PD-L1 expression (ORR = 16%). Specification, FIG. 19. A person of ordinary skill in the art would not have expected this level of responsiveness to an anti-PD-1 therapy in view of Johnson, NCT03023904, and Centene, as no combination of these references teaches administering an anti-PD-1 antibody therapy to a subject having both a high TMB score and PD-L1 tumor expression greater than or equal to 50%.”

However, this result is not unexpected since Gacon teaches that tumors having a PD-L1 expression greater than or equal to 50% are more responsive to treatment with anti-PD-1 antibodies. Further, with respect to Figure 19, it is unclear as to what constitutes a “high TMB” score – i.e., if the subjects having a high TMB score had a TMB of at least 243 genetic alterations. In particular, it is not clear as to whether the teachings at para [0381] which define a high TMB as > 243 applies to the results presented in Figure 19.  It is also unclear as to whether Applicant’s asserted unexpected results are applicable to any tumor type and to any anti-PD-1 antibody therapy or only to NSCLC tumors treated with Nivolumab, for which the results are provided in Figure 19.  See MPEP 716.02(d) which states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634